Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.
Claims 1, 4, 8, 10 and 17-18 have been amended.  Claims 1-18 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 10 is objected to because of the following informalities:
Regarding claim 10, the limitation “to begin registering a second of the installed smart devices before registration of the first selected device is completed”, should read “to begin registering a second of the unregistered installed smart devices before registration of the first selected device is completed” (emphases added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et.al. (US Patent Application Publication, 2016/0234917, hereinafter, “Lim”) in view of Baker et.al. (US Patent Application Publication, 2019/0288554, hereinafter, “Baker”), further in view of Bora et.al. (US Patent Application Publication, 2016/0323972, hereinafter, “Bora”), and further in view of Staab et.al. (US Patent Application Publication, 2011/0080091, hereinafter, “Staab”).
Regarding claim 1, Lim teaches:
A method comprising:
broadcasting (Lim: broadcasts peripheral search signals.  Fig. 17 and ¶ [0089]), via a plurality of unregistered installed smart devices (Lim: lighting devices 111 [i.e., smart devices].  Fig. 17 and ¶ [0087]), a first radio message unique to each of the unregistered plurality of installed smart devices (Lim: Next, if the scan command is received, the first reference lighting device 111a broadcasts peripheral search signals [i.e., first radio message] in step 925 …, the peripheral search signal may have fields representing `Source Address`, and the Source Address may include identification data of the first reference lighting device 111a [i.e., unique address].  Figs. 17, 18, 19 and ¶ [0089].  In detail, at the registration mode, the lighting control apparatus 101 performs a scan function in step 921 ([circle around (1)]). Then, the lighting control apparatus 101 transmits a scan command to the first reference lighting device 111a in step 923 [i.e., after Power On and at the registration mode, the lighting control device sends scan command to lighting devices, which triggers the lighting devices to broadcast their peripheral search signals, which include their unique source address].  Figs. 7, 17, 18 and ¶ [0088]);
collecting, via an identification tool (Lim: cellular phone 501 [i.e., identification tool].  Fig. 7 and ¶ [0060]), those of the first radio messages reaching the identification tool with at least a threshold radio signal strength (Lim: if the peripheral search signal is received … may measure received signal strengths of the peripheral search signals.  Figs. 17, 18, 19 and ¶ [0090]);
sorting, via the identification tool, the first radio messages by signal strength (Lim: at the registration mode, the lighting control apparatus 101 displays a second display screen image 902. The second display screen image 902 displays a list 909 of the lighting devices… the lighting control apparatus 101 displays the list 909 of the lighting devices... the lighting control apparatus 101 may display the selection state, the identification data, the received signal strength [i.e., RSSI]...  Fig. 21 and ¶ [0092, 0094]);
selecting, via the identification tool, one of the first radio messages to respond to, this being a selected first radio message (Lim: Then, the lighting control apparatus 101 selects one of the peripheral lighting devices...  Fig. 21 and ¶ [0095]);
sending, via the identification tool, a second radio message (Lim: the cellular phone 501 transmits a registration request signal to lighting devices 302 to inform lighting devices 302 that the cellular phone [501] is in the middle of performing the registration mode (step 515).  Fig. 7 and ¶ [0059].  In this case, even though one of the lighting devices 302, 303, and 304 has been already registered in the cellular phone 501, the cellular phone 501 performs the registration mode.  Fig. 7 and ¶ [0058]) with an address generated based on a unique identifier of the selected first radio message, the address being uniquely associated with a one of the installed smart devices that broadcasted the selected first radio message (Lim: the first reference lighting device 111a broadcasts peripheral search signals in step 925 …, the peripheral search signal may have fields representing `Source Address`, and the Source Address may include identification data of the first reference lighting device 111a [i.e., unique address].  Figs. 17, 18, 19 and ¶ [0089].  [I.e., via the previous initial peripheral search signals (i.e., first radio messages) from the lightning devices (i.e., smart devices) and previous registration, the cellular phone (i.e., identification tool) obtains addresses and identifiers from the smart devices.]), the one of the unregistered installed smart devices being a first selected device (Lim: selected lighting device 302.  Fig. 7 and ¶ [0060]);
receiving a response to the second radio message at the identification tool from the first selected device (Lim: each of the light devices 302 transmits a response message corresponding to the registration request signal to the cellular phone 501 (step 517/519).  Fig. 7 and ¶ [0059]);
sending a third radio message with the address, via the identification tool, in response to the response, the third radio message including an instruction for the first selected device to enter a registration request mode (Lim: the cellular phone 501 requests the registration [an instruction] of the cellular phone 501 at the selected lighting devices 302 and 303 (step 531). If the registration of the cellular phone 501 is requested by the cellular phone 501, the selected lighting devices 302 register the cellular phone 501 therein (step 533).  Fig. 7 and ¶ [0060]), wherein in the registration request mode, the first selected device sends a fourth radio message (Lim: step 535.  Fig. 7) to a commissioning system (Lim: lighting control system [which includes the cellular phone 501 (a.k.a. lighting control apparatus 101)].  Figs. 1, 7 and ¶ [0036]);
receiving the fourth radio message from the first selected device (Lim: the lighting device 302 inform[s] the cellular phone 501 about the registration of the cellular phone 501 (step 535).  Fig. 7 and ¶ [0060]) at the commissioning system (Lim: lighting control system [which includes the cellular phone 501 (a.k.a. lighting control apparatus 101)].  Figs. 1, 7 and ¶ [0036]), the fourth radio message including a location and identification of the first selected device (Lim: if the registration of the lighting device 111 is determined, the lighting control apparatus 101 inputs identification information of the lighting device 111 into the input window 605 as shown in FIG. 9 [which includes the location of the lighting device].  ¶ [0065]); and
storing in memory, via the commissioning system (Lim: the storage module 204 [of the cellular phone 501 (a.k.a. lighting control apparatus 101) within lighting control system] may store at least one identification data of the lighting devices 111 [i.e., selected lighting device 302].  Figs. 1, 2, 7 and ¶ [0039]), the location and identification of the first selected device (Lim: If the registration of the cellular phone 501 is confirmed from the selected lighting device 302, the cellular phone 501 registers the selected lighting device 302 (step 537).  Fig. 7 and ¶ [0060]), wherein
the first selected device terminates broadcasting its first radio message in response to the receiving of the response to the second radio message device at the identification tool (Lim: If the registration of the cellular phone 501 is confirmed from the selected lighting device 302, the cellular phone 501 registers the selected lighting device 302 and terminates the registration mode (step 537).  Fig. 7 and ¶ [0060]).
Although Lim teaches lightning devices registering with the lightning control system which includes the use of a cellular phone, Lim does not explicitly teach:
wherein registered installed smart devices do not broadcast the first radio message;
the signal strength being characterized by linearity in drop off in the signal strength relative to distance of the unregistered installed smart devices from the identification tool;
wherein the location and identification of the first selected device is different from the address of the first selected device;
wherein upon terminating said broadcasting the first selected device joins said registered installed smart devices that do not broadcast the first radio message.
However, in the same field of endeavor, Bora teaches:
the signal strength being characterized by linearity in drop off in the signal strength relative to distance of the unregistered installed smart devices from the identification tool (Bora: As shown in FIG. 50 and represented by 5000, it would often be the case that a user would want to command or control II Devices [Intelligent Illuminating Devices] in closer physical proximity than those in further proximity [i.e., distance] to the user. To support this scenario, certain lists 5006 in the device application 5002 could be sorted by signal strength with stronger signals displayed first in the device application, represented as example by 5004.  This could relate to lists of: (a) II Devices--sorted based on individual signal strength; (b) Groups--sorted based on average signal strength of related II Devices; (c) Programs/scenes--sorted based on average signal strength of related II Devices.  Fig. 50 and ¶ [0291]) [and] (Bora: In some cases, variations or some effect on signal strength (6612, 6614, 6616 and 6618) can be interpreted as some barrier, such as a wall 6610, between the II Device 6606 and the remote wireless or controlling device 6608.  Fig. 66 and ¶ [0344].  [The Examiner interpreted the above paragraphs to indicate that the intelligent/smart devices can be sorted based on decreasing signal strength, and based on the variation in relative signal strengths (i.e., linearity), the devices can be determined if they are in close proximity, relative to the controlling device/user]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim to include the features as taught by Bora above in order to sort the list of II Devices [Intelligent Illuminating Devices] and/or groups in some fashion that would be relevant to the user. (Bora, ¶ [0290]).
Although Lim-Bora teaches lightning devices registering with the lightning control system which includes the use of a cellular phone and sorting of smart devices based on decreasing signal strengths Lim-Bora does not explicitly teach:
wherein registered installed smart devices do not broadcast the first radio message;
wherein the location and identification of the first selected device is different from the address of the first selected device;
wherein upon terminating said broadcasting the first selected device joins said registered installed smart devices that do not broadcast the first radio message. 
However, in the same field of endeavor, Baker teaches:
wherein the location and identification of the first selected device is different from the address of the first selected device (Baker: The detected link address of the lighting control device may be associated with the device identifier of a lighting control device installed at an identified location and the association may be stored...  ¶ [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim-Bora to include the features as taught by Baker above in order to commission a load control system. (Baker, ¶ [0028]).
Although Lim-Bora-Baker teaches lightning devices registering with the lightning control system which includes the use of a cellular phone and sorting of smart devices based on decreasing signal strengths and detecting variation in relative signal strengths of lightning devices (i.e., smart devices), wherein the location and identification of the selected device is different from the address of the selected device, Lim-Bora-Baker does not explicitly teach:
wherein registered installed smart devices do not broadcast the first radio message;
wherein upon terminating said broadcasting the first selected device joins said registered installed smart devices that do not broadcast the first radio message. 
However, in the same field of endeavor, Staab teaches:
wherein registered installed smart devices do not broadcast the first radio message (Staab: Because the status information now indicates that the starter unit is properly registered, starter unit 4 does not enter the registration mode and does not transmit an RF request-to-register communication.  Fig. 4 and ¶ [0040, lines 31-34]);
wherein upon terminating said broadcasting the first selected device joins said registered installed smart devices that do not broadcast the first radio message (Staab: Upon subsequent power up events the starter unit will use this information stored in its FLASH memory to determine that it already has valid registration information. It will not therefore return to the wireless registration mode.  Fig. 14 and ¶ [0039, lines 51-54].  [Staab: Once in the wireless registration mode, the starter unit periodically broadcasts a registration request to a master unit also in wireless registration mode.  Fig. 14 and ¶ [0039, lines 15-17]].   [The Examiner interprets that once the device is validly registered, the device will not subsequently re-enter the registration mode, hence will no longer broadcast a registration request]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim-Bora-Baker to include the features as taught by Staab above so that the starter unit will not respond to wireless communications from other sources. (Staab, ¶ [0007]).

Regarding claim 3, Lim-Bora-Baker-Staab discloses on the features with respect to claim 1 as outlined above.
Lim further teaches:  
once the first selected device terminates broadcasting its first radio message, the identification tool selects the second of the radio messages to respond to as it no longer is receiving the first radio message from the first selected device (Lim: if the registration mode is detected, the control module 202 registers the first reference lighting device 111a in step 953.  Next, the control module 202 registers the second reference lighting device 111g in step 957 [i.e., registered first reference lighting device is no longer “detected” for registration].  Figs. 2, 23 and ¶ [0098-0099]).

Regarding claim 4, Lim-Bora-Baker-Staab discloses on the features with respect to claim 3 as outlined above.
Lim further teaches:  
wherein the identification tool begins registering a second of the unregistered installed smart devices before registration of the first selected device is completed (Lim: If the registration of the cellular phone 501 is confirmed from the selected lighting devices 302 and 303, the cellular phone 501 registers the selected lighting devices 302 and 303 and terminates the registration mode (step 537) [i.e., concurrent registration of multiple lighting devices].  Fig. 7 and ¶ [0060]).

Regarding claim 5, Lim-Bora-Baker-Staab discloses on the features with respect to claim 1 as outlined above.
Lim further teaches:  
wherein the response is a blinking of an LED (Lim: the lighting device 111 performs a blinking operation.  the lighting devices 111 may include light emitting diodes (LEDs).  ¶ [0064, 0035]).

Regarding claim 7, Lim-Bora-Baker-Staab discloses on the features with respect to claim 1 as outlined above.
Lim further teaches:  
sending a fifth radio message to the first selected device confirming that registration is complete (Lim: [T]he cellular phone 501 registers the selected lighting devices 302 and 303 and terminates the registration mode (step 537). Next, the cellular phone 501 performs the control mode (step 539). In this case, the cellular phone 501 may control the registered lighting devices 302 and 303 according to the user command.  ([T]he lighting control apparatus [cellular phone 501 in this case] may turn on or turn off the registered lighting device or may control the dimming of the registered lighting device [i.e., controlling the lighting device means issuing commands to the device by sending a radio messages to the device], ¶ [0044]).  Fig. 7 and ¶ [0060]).

Regarding claim 8, Lim teaches:
An identification tool (Lim: lighting control apparatus 101 [which includes the cellular phone 501].  Fig. 2 and ¶ [0039]) comprising:
a processing portion with one or more processing components (Lim: control module 202.  Fig. 2 and ¶ [0039]) therein; 
a memory coupled to the processing portion (Lim: storage module 204.  Fig. 2 and ¶ [0039]); and
a registration module stored on the memory and executable on the processing portion to (Lim: control module 202 controls the overall operation of the lighting control apparatus 101.  The control module 202 registers and controls at least one of the lighting devices 111 according to received signal strengths of the lighting devices 111.  Fig. 2 and ¶ [0039]):
collect first radio messages, from a plurality of unregistered installed smart devices, reaching the identification tool with at least a threshold radio signal strength (Lim: In detail, at the registration mode, the lighting control apparatus 101 performs a scan function in step 921 ([circle around (1)]). Then, the lighting control apparatus 101 transmits a scan command to the first reference lighting device 111a [i.e., smart devices] in step 923.  Figs. 7, 17, 18 and ¶ [0088].  Next, if the scan command is received, the first reference lighting device 111a broadcasts peripheral search signals [i.e., first radio message] in step 925…  if the peripheral search signal is received … may measure received signal strengths of the peripheral search signals. [after Power On and at the registration mode, the lighting control device sends scan command to lighting devices, which triggers the lighting devices to broadcast their peripheral search signals, which include their unique source address].  Figs. 17, 18, 19 and ¶ [0089, 0090]), each of the first radio messages being unique to a one of the plurality of unregistered installed smart devices (Lim: the peripheral search signal may have fields representing `Source Address`, and the Source Address may include identification data of the first reference lighting device 111a [i.e., unique address].  Figs. 17, 18, 19 and ¶ [0089]);
sort the first radio messages by signal strength (Lim: at the registration mode, the lighting control apparatus 101 displays a second display screen image 902. The second display screen image 902 displays a list 909 of the lighting devices… the lighting control apparatus 101 displays the list 909 of the lighting devices... the lighting control apparatus 101 may display the selection state, the identification data, the received signal strength [i.e., RSSI]...  Fig. 21 and ¶ [0092, 0094]);
select one of the first radio messages to respond to, this being a selected first radio message (Lim: Then, the lighting control apparatus 101 selects one of the peripheral lighting devices...  Fig. 21 and ¶ [0095]);
send a second radio message (Lim: the cellular phone 501 transmits a registration request signal to lighting devices 302 to inform lighting devices 302 that the cellular phone [501] is in the middle of performing the registration mode (step 515).  Fig. 7 and ¶ [0059].  In this case, even though one of the lighting devices 302, 303, and 304 has been already registered in the cellular phone 501, the cellular phone 501 performs the registration mode.  Fig. 7 and ¶ [0058]) with an address generated based on a unique identifier of the selected first radio message, the address being uniquely associated with a one of the unregistered installed smart devices that broadcasted the selected first radio message (Lim: the first reference lighting device 111a broadcasts peripheral search signals in step 925 …, the peripheral search signal may have fields representing `Source Address`, and the Source Address may include identification data of the first reference lighting device 111a [i.e., unique address].  Figs. 17, 18, 19 and ¶ [0089].  [I.e., via the previous initial peripheral search signals (i.e., first radio messages) from the lightning devices (i.e., smart devices) and previous registration, the cellular phone (i.e., identification tool) obtains addresses and identifiers from the smart devices]), the one of the unregistered installed smart devices being a first selected device (Lim: selected lighting device 302.  Fig. 7 and ¶ [0060]);
receive a response to the second radio message from the first selected device (Lim: each of the light devices 302 transmits a response message corresponding to the registration request signal to the cellular phone 501 (step 517/519).  Fig. 7 and ¶ [0059]); and
send a third radio message with the address in response to the response, the third radio message addressed to the first selected device and including an instruction for the first selected device to enter a registration request mode (Lim: the cellular phone 501 requests the registration [an instruction] of the cellular phone 501 at the selected lighting devices 302 and 303 (step 531). If the registration of the cellular phone 501 is requested by the cellular phone 501, the selected lighting devices 302 register the cellular phone 501 therein (step 533).  Fig. 7 and ¶ [0060]),
wherein in the registration request mode, the first selected device sends a fourth radio message (Lim: the lighting device 302 inform[s] the cellular phone 501 about the registration of the cellular phone 501 (step 535).  Fig. 7 and ¶ [0060]) to a commissioning system (Lim: lighting control system [which includes the cellular phone 501 (a.k.a. lighting control apparatus 101)].  Figs. 1, 7 and ¶ [0035]), the fourth radio message including an identification and a location of the first selected device, to register the first selected device (Lim: if the registration of the lighting device 111 is determined, the lighting control apparatus 101 inputs identification information of the lighting device 111 into the input window 605 as shown in FIG. 9 [which includes the location of the lighting device].  ¶ [0065]).
Although Lim teaches lightning devices registering with the lightning control system which includes the use of a cellular phone, Lim does not explicitly teach:
wherein registered installed smart devices do not broadcast the first radio message;
the signal strength being characterized by linearity in drop off in the signal strength relative to distance of the unregistered installed smart devices from the identification tool;
wherein the first selected device terminates broadcasting its first radio message upon said receiving the response to the second radio message, wherein upon terminating said broadcasting the first selected device joins said registered installed smart devices that do not broadcast the first radio message,
and the location and identification of the first selected device is different from the address of the first selected device. 
However, in the same field of endeavor, Bora teaches:
the signal strength being characterized by linearity in drop off in the signal strength relative to distance of the unregistered installed smart devices from the identification tool (Bora: As shown in FIG. 50 and represented by 5000, it would often be the case that a user would want to command or control II Devices [Intelligent Illuminating Devices] in closer physical proximity than those in further proximity [i.e., distance] to the user. To support this scenario, certain lists 5006 in the device application 5002 could be sorted by signal strength with stronger signals displayed first in the device application, represented as example by 5004.  This could relate to lists of: (a) II Devices--sorted based on individual signal strength; (b) Groups--sorted based on average signal strength of related II Devices; (c) Programs/scenes--sorted based on average signal strength of related II Devices.  Fig. 50 and ¶ [0291]) [and] (Bora: In some cases, variations or some effect on signal strength (6612, 6614, 6616 and 6618) can be interpreted as some barrier, such as a wall 6610, between the II Device 6606 and the remote wireless or controlling device 6608.  Fig. 66 and ¶ [0344].  [The Examiner interpreted the above paragraphs to indicate that the intelligent/smart devices can be sorted based on decreasing signal strength, and based on the variation in relative signal strengths (i.e., linearity), the devices can be determined if they are in close proximity, relative to the controlling device/user]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim to include the features as taught by Bora above in order to sort the list of II Devices [Intelligent Illuminating Devices] and/or groups in some fashion that would be relevant to the user. (Bora, ¶ [0290]).
Although Lim-Bora teaches lightning devices registering with the lightning control system which includes the use of a cellular phone and sorting of smart devices based on decreasing signal strengths and detecting variation in relative signal strengths of lightning devices (i.e., smart devices), Lim-Bora does not explicitly teach:
wherein registered installed smart devices do not broadcast the first radio message;
wherein the first selected device terminates broadcasting its first radio message upon said receiving the response to the second radio message, wherein upon terminating said broadcasting the first selected device joins said registered installed smart devices that do not broadcast the first radio message;
and the location and identification of the first selected device is different from the address of the first selected device. 
Staab teaches:
wherein registered installed smart devices do not broadcast the first radio message (Staab: Because the status information now indicates that the starter unit is properly registered, starter unit 4 does not enter the registration mode and does not transmit an RF request-to-register communication.  Fig. 4 and ¶ [0040, lines 31-34]);
wherein the first selected device terminates broadcasting its first radio message upon said receiving the response to the second radio message, wherein upon terminating said broadcasting the first selected device joins said registered installed smart devices that do not broadcast the first radio message (Staab: Upon subsequent power up events the starter unit will use this information stored in its FLASH memory to determine that it already has valid registration information. It will not therefore return to the wireless registration mode.  Fig. 14 and ¶ [0039, lines 51-54].  [Staab: Once in the wireless registration mode, the starter unit periodically broadcasts a registration request to a master unit also in wireless registration mode.  Fig. 14 and ¶ [0039, lines 15-17]].   [The Examiner interprets that once the device is validly registered, the device will not subsequently re-enter the registration mode, hence will no longer broadcast a registration request]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim-Bora to include the features as taught by Staab above so that the starter unit will not respond to wireless communications from other sources. (Staab, ¶ [0007]).
Although Lim-Bora-Staab teaches lightning devices registering with the lightning control system which includes the use of a cellular phone and sorting of smart devices based on decreasing signal strengths and detecting variation in relative signal strengths of lightning devices (i.e., smart devices), Lim-Bora-Staab does not explicitly teach:
the location and identification of the first selected device is different from the address of the first selected device. 
However, in the same field of endeavor, Baker teaches:
the location and identification of the first selected device is different from the address of the first selected device (Baker: The detected link address of the lighting control device may be associated with the device identifier of a lighting control device installed at an identified location and the association may be stored...  ¶ [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim-Bora-Staab to include the features as taught by Baker above in order to commission a load control system. (Baker, ¶ [0028]).

Regarding claim 9, Lim-Bora-Baker-Staab discloses on the features with respect to claim 8 as outlined above.
Lim further teaches:  
wherein the registration module is further executable to, once the first selected device terminates broadcasting its first radio message, select the second of the radio messages to respond to as it no longer is receiving the first radio message from the first selected device (Lim: if the registration mode is detected, the control module 202 registers the first reference lighting device 111a in step 953.  Next, the control module 202 registers the second reference lighting device 111g in step 957 [i.e., registered first reference lighting device is no longer “detected” for registration].  Figs. 2, 23 and ¶ [0098-0099]).

Regarding claim 10, Lim-Bora-Baker-Staab discloses on the features with respect to claim 9 as outlined above.
Lim further teaches:  
wherein the registration module is further executable to begin registering a second of the installed smart devices before registration of the first selected device is completed (Lim: If the registration of the cellular phone 501 is confirmed from the selected lighting devices 302 and 303, the cellular phone 501 registers the selected lighting devices 302 and 303 and terminates the registration mode (step 537) [i.e., concurrent registration of multiple lighting devices].  Fig. 7 and ¶ [0060]).

Regarding claim 11, Lim-Bora-Baker-Staab discloses on the features with respect to claim 8 as outlined above.
Lim further teaches:  
wherein the response is a blinking of an LED (Lim: the lighting device 111 performs a blinking operation.  the lighting devices 111 may include light emitting diodes (LEDs).  ¶ [0064, 0035]).

Regarding claim 13, Lim-Bora-Baker-Staab discloses on the features with respect to claim 8 as outlined above.
Lim further teaches:  
the registration module is further executable to send a fifth radio message to the first selected device confirming that registration is complete (Lim: [T]he cellular phone 501 registers the selected lighting devices 302 and 303 and terminates the registration mode (step 537). Next, the cellular phone 501 performs the control mode (step 539). In this case, the cellular phone 501 may control the registered lighting devices 302 and 303 according to the user command.  ([T]he lighting control apparatus [cellular phone 501 in this case] may turn on or turn off the registered lighting device or may control the dimming of the registered lighting device [i.e., controlling the lighting device means issuing commands to the device by sending a radio messages to the device], ¶ [0044]).  Fig. 7 and ¶ [0060]).

Regarding claim 15, Lim-Bora-Baker-Staab discloses on the features with respect to claim 8 as outlined above.
Lim further teaches:  
wherein the commissioning system is remote from and only in wireless communication with the identification tool (Lim: the lighting control apparatus 101 is assumed as a cellular phone 501 [which only communicates wireless with rest of lighting control system of Fig. 1].  Figs. 1, 7 and ¶ [0057]).

Regarding claim 16, Lim-Bora-Baker-Staab discloses on the features with respect to claim 8 as outlined above.
Lim further teaches:  
wherein the fourth radio message passes through a gateway (Lim: relay device 105.  Fig. 21 and ¶ [0096]) in route to a server hosting the commissioning system (Lim: reference lighting device 111g may transmit the response message to the relay device 105, and the relay device 105 may transmit the response message to the lighting control apparatus 101.  Figs. 1, 21, 22 and ¶ [0096]).

Regarding claim 17, Lim-Bora-Baker-Staab discloses on the features with respect to claim 8 as outlined above.
Lim further teaches:  
wherein at least some of the unregistered installed smart devices are LED light fixtures (Lim: the lighting devices 111 may include light emitting diodes (LEDs).  Fig. 1 and ¶ [0035]).

Regarding claim 18, Lim teaches:
A non-transitory, tangible computer readable storage medium (Lim: storage module 204.  Fig. 2 and ¶ [0039]), encoded with processor readable instructions to perform a method for wirelessly, and without line--of-sight (Lim: the lighting control apparatus 101 [which includes the cellular phone 501] makes communication with the lighting devices 111 through a wireless scheme.  Fig. 1 and ¶ [0035]), commissioning unregistered installed smart devices (Lim: The storage module 204 stores programs to register and control at least one of the lighting devices 111 [i.e., smart devices] in the lighting control apparatus 101.  Fig. 2 and ¶ [0039]), the method comprising:
collecting first radio messages, from a plurality of unregistered installed smart devices, reaching an identification tool (Lim: cellular phone 501 [i.e., identification tool].  Fig. 7 and ¶ [0060]) with at least a threshold radio signal strength (Lim: In detail, at the registration mode, the lighting control apparatus 101 performs a scan function in step 921 ([circle around (1)]). Then, the lighting control apparatus 101 transmits a scan command to the first reference lighting device 111a in step 923.  Figs. 7, 17, 18 and ¶ [0088].  Next, if the scan command is received, the first reference lighting device 111a broadcasts peripheral search signals [i.e., first radio messages] in step 925…  if the peripheral search signal is received … may measure received signal strengths of the peripheral search signals. [after Power On and at the registration mode, the lighting control device sends scan command to lighting devices, which triggers the lighting devices to broadcast their peripheral search signals, which include their unique source address].  Figs. 17, 18, 19 and ¶ [0089, 0090]), each of the first radio messages being unique to a one of the plurality of unregistered installed smart devices (Lim: the peripheral search signal may have fields representing `Source Address`, and the Source Address may include identification data of the first reference lighting device 111a [i.e., unique address].  Figs. 17, 18, 19 and ¶ [0089]);
sorting the first radio messages by signal strength (Lim: at the registration mode, the lighting control apparatus 101 displays a second display screen image 902. The second display screen image 902 displays a list 909 of the lighting devices… the lighting control apparatus 101 displays the list 909 of the lighting devices... the lighting control apparatus 101 may display the selection state, the identification data, the received signal strength [i.e., RSSI]...  Fig. 21 and ¶ [0092, 0094]);
selecting one of the first radio messages to respond to, this being a selected first radio message (Lim: Then, the lighting control apparatus 101 selects one of the peripheral lighting devices...  Fig. 21 and ¶ [0095]);
sending a second radio message (Lim: the cellular phone 501 transmits a registration request signal to lighting devices 302 to inform lighting devices 302 that the cellular phone [501] is in the middle of performing the registration mode (step 515).  Fig. 7 and ¶ [0059].  In this case, even though one of the lighting devices 302, 303, and 304 has been already registered in the cellular phone 501, the cellular phone 501 performs the registration mode.  Fig. 7 and ¶ [0058]) with an address generated based on a unique identifier of the selected first radio message, the address being uniquely associated with a one of the unregistered installed smart devices that broadcasted the selected first radio message (Lim: the first reference lighting device 111a broadcasts peripheral search signals in step 925 …, the peripheral search signal may have fields representing `Source Address`, and the Source Address may include identification data of the first reference lighting device 111a [i.e., unique address].  Figs. 17, 18, 19 and ¶ [0089].  [I.e., via the previous initial peripheral search signals (i.e., first radio messages) from the lightning devices (i.e., smart devices) and previous registration, the cellular phone (i.e., identification tool) obtains addresses and identifiers from the smart devices]), the one of the installed smart devices being a first selected device (Lim: selected lighting device 302.  Fig. 7 and ¶ [0060]);
receiving a response to the second radio message from the first selected device (Lim: each of the light devices 302 transmits a response message corresponding to the registration request signal to the cellular phone 501 (step 517/519).  Fig. 7 and ¶ [0059]); and
sending a third radio message with the address in response to the response, the third radio message addressed to the first selected device and including an instruction for the first selected device to enter a registration request mode (Lim: the cellular phone 501 requests the registration [an instruction] of the cellular phone 501 at the selected lighting devices 302 and 303 (step 531). If the registration of the cellular phone 501 is requested by the cellular phone 501, the selected lighting devices 302 register the cellular phone 501 therein (step 533).  Fig. 7 and ¶ [0060]),
wherein in the registration request mode, the first selected device sends a fourth radio message (Lim: the lighting device 302 inform[s] the cellular phone 501 about the registration of the cellular phone 501 (step 535).  Fig. 7 and ¶ [0060]) to a commissioning system (Lim: lighting control system [which includes the cellular phone 501 (a.k.a. lighting control apparatus 101)].  Figs. 1, 7 and ¶ [0035]), the fourth radio message including an identification and a location of the first selected device to register the first selected device (Lim: if the registration of the lighting device 111 is determined, the lighting control apparatus 101 inputs identification information of the lighting device 111 into the input window 605 as shown in FIG. 9 [which includes the location of the lighting device].  ¶ [0065]).
Although Lim teaches lightning devices registering with the lightning control system which includes the use of a cellular phone, Lim does not explicitly teach:
wherein registered installed smart devices do not broadcast the first radio message;
the signal strength being characterized by linearity in drop off in the signal strength relative to distance of the registered installed smart devices from the identification tool;
wherein the first selected device terminates broadcasting its first radio message upon said receiving the response to the second radio message, wherein upon terminating said broadcasting the first selected device joins said registered installed smart devices that do not broadcast the first radio message;
wherein the location and identification of the first selected device is different from the address of the first selected device. 
However, in the same field of endeavor, Bora teaches:
the signal strength being characterized by linearity in drop off in the signal strength relative to distance of the smart devices from the identification tool (Bora: As shown in FIG. 50 and represented by 5000, it would often be the case that a user would want to command or control II Devices [Intelligent Illuminating Devices] in closer physical proximity than those in further proximity [i.e., distance] to the user. To support this scenario, certain lists 5006 in the device application 5002 could be sorted by signal strength with stronger signals displayed first in the device application, represented as example by 5004.  This could relate to lists of: (a) II Devices--sorted based on individual signal strength; (b) Groups--sorted based on average signal strength of related II Devices; (c) Programs/scenes--sorted based on average signal strength of related II Devices.  Fig. 50 and ¶ [0291]) [and] (Bora: In some cases, variations or some effect on signal strength (6612, 6614, 6616 and 6618) can be interpreted as some barrier, such as a wall 6610, between the II Device 6606 and the remote wireless or controlling device 6608.  Fig. 66 and ¶ [0344].  [The Examiner interpreted the above paragraphs to indicate that the intelligent/smart devices can be sorted based on decreasing signal strength, and based on the variation in relative signal strengths (i.e., linearity), the devices can be determined if they are in close proximity, relative to the controlling device/user]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim to include the features as taught by Bora above in order to sort the list of II Devices [Intelligent Illuminating Devices] and/or groups in some fashion that would be relevant to the user. (Bora, ¶ [0290]).
Although Lim-Bora teaches lightning devices registering with the lightning control system which includes the use of a cellular phone and sorting of smart devices based on decreasing signal strengths and detecting variation in relative signal strengths of lightning devices (i.e., smart devices), Lim-Bora does not explicitly teach:
wherein registered installed smart devices do not broadcast the first radio message;
wherein the first selected device terminates broadcasting its first radio message upon said receiving the response to the second radio message, wherein upon terminating said broadcasting the first selected device joins said registered installed smart devices that do not broadcast the first radio message;
wherein the location and identification of the first selected device is different from the address of the first selected device. 
However, in the same field of endeavor, Staab teaches:
wherein registered installed smart devices do not broadcast the first radio message (Staab: Because the status information now indicates that the starter unit is properly registered, starter unit 4 does not enter the registration mode and does not transmit an RF request-to-register communication.  Fig. 4 and ¶ [0040, lines 31-34]);
wherein the first selected device terminates broadcasting its first radio message upon said receiving the response to the second radio message, wherein upon terminating said broadcasting the first selected device joins said registered installed smart devices that do not broadcast the first radio message (Staab: Upon subsequent power up events the starter unit will use this information stored in its FLASH memory to determine that it already has valid registration information. It will not therefore return to the wireless registration mode.  Fig. 14 and ¶ [0039, lines 51-54].  [Staab: Once in the wireless registration mode, the starter unit periodically broadcasts a registration request to a master unit also in wireless registration mode.  Fig. 14 and ¶ [0039, lines 15-17]].   [The Examiner interprets that once the device is validly registered, the device will not subsequently re-enter the registration mode, hence will no longer broadcast a registration request]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim-Bora to include the features as taught by Staab above so that the starter unit will not respond to wireless communications from other sources. (Staab, ¶ [0007]).
Although Lim-Bora-Staab teaches lightning devices registering with the lightning control system which includes the use of a cellular phone and sorting of smart devices based on decreasing signal strengths and detecting variation in relative signal strengths of lightning devices (i.e., smart devices), wherein registered devices do not broadcast registration messages, Lim-Bora-Staab does not explicitly teach:
the location and identification of the first selected device is different from the address of the first selected device. 
However, in the same field of endeavor, Baker teaches:
the location and identification of the first selected device is different from the address of the first selected device (Baker: The detected link address of the lighting control device may be associated with the device identifier of a lighting control device installed at an identified location and the association may be stored...  ¶ [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim-Bora-Staab to include the features as taught by Baker above in order to commission a load control system. (Baker, ¶ [0028]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lim-Bora-Baker-Staab in view of Abraham et.al. (US Patent Application Publication, 2018/0063927, hereinafter, “Abraham”).
Regarding claim 2, Lim-Bora-Baker-Staab discloses on the features with respect to claim 1 as outlined above.
Lim-Bora-Baker-Staab does not explicitly teach:
once the commissioning system has stored the location and identification of the first selected device, the identification tool selects a second of the radio messages to respond to, and removes the first radio message from a list of radio messages to be addressed. 
However, in the same field of endeavor, Abraham teaches:
once the commissioning system has stored the location and identification of the first selected device, the identification tool selects a second of the radio messages to respond to (Abraham: The display of the already-associated indication 550 may help the user identify the fixture identifiers 544 of the load control devices in the lighting fixtures to be associated with the occupancy sensor [i.e., devices available for association].  Fig. 5G and ¶ [0122]), and removes the first radio message from a list of radio messages to be addressed (Abraham: the already-associated indication 550 may indicate that the load control devices in those lighting fixtures were previously associated with a remote control device in the area as shown in FIG. 5G [i.e., via the already-associated indication for the associated lightning fixtures, the remote control device can exclude those lighting fixtures from further association [i.e., to be addressed]; in other words, the already-associated fixtures are considered “removed” from the list of the to-be-associated lightning fixtures].  Fig. 5G and ¶ [0122]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim-Bora-Baker-Staab to include the features as taught by Abraham above in order to enable a control-target device to recognize instructions received from a control-source device. (Abraham, ¶ [0005]).

Claims 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim-Bora-Baker-Staab in view of Crouse et.al. (US Patent Application Publication, 2008/0218087, hereinafter, “Crouse”).
Regarding claim 6, Lim-Bora-Baker-Staab discloses on the features with respect to claim 5 as outlined above.
Lim-Bora-Baker-Staab does not explicitly teach:
wherein the receiving of the response is performed by an optical sensor of the identification tool. 
However, in the same field of endeavor, Crouse teaches:
wherein the receiving of the response is performed by an optical sensor of the identification tool (Crouse: the lighting commissioning device 140 is a pointing lighting commissioning device, which is pointed at a lighting device and detects an indication from the lighting device when the lighting device receives an indicator command directed to its identification number.  the lighting commissioning device 140 includes an optional sight 180… The sight 180 can be … optical sight.  Fig. 5 and ¶ [0036, 0039]).
Lim-Bora-Baker-Staab to include the features as taught by Crouse above in order to provide a lighting commissioning that overcome the time consuming process. (Crouse, ¶ [0003-0005]).

Regarding claim 12, Lim-Bora-Baker-Staab discloses on the features with respect to claim 11 as outlined above.
Lim-Bora-Baker-Staab does not explicitly teach:
wherein the identification tool further comprises an optical sensor configured to receive the response from the first selected device. 
However, in the same field of endeavor, Crouse teaches:
wherein the identification tool further comprises an optical sensor configured to receive the response from the first selected device (Crouse: the lighting commissioning device 140 is a pointing lighting commissioning device, which is pointed at a lighting device and detects an indication from the lighting device when the lighting device receives an indicator command directed to its identification number.  the lighting commissioning device 140 includes an optional sight 180… The sight 180 can be … optical sight.  Fig. 5 and ¶ [0036, 0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim-Bora-Baker-Staab to include the features as taught by Crouse above in order to provide a lighting commissioning that overcome the time consuming process. (Crouse, ¶ [0003-0005]).

Regarding claim 14, Lim-Bora-Baker-Staab discloses on the features with respect to claim 13 as outlined above.
Lim-Bora-Baker-Staab does not explicitly teach:
wherein the commissioning system is hosted on the identification tool. 
However, in the same field of endeavor, Crouse teaches:
wherein the commissioning system is hosted on the identification tool (Crouse: In one embodiment, the lighting commissioning device 40 is a portable device, such as a laptop computer, a handheld personal digital assistant (PDA), a pocket personal computer (PC), a portable dedicated lighting commissioning device, or the like.  Fig. 1 and ¶ [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lim-Bora-Baker-Staab to include the features as taught by Crouse above in order to provide a lighting commissioning that overcome the time consuming process. (Crouse, ¶ [0003-0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/L.H.N./Examiner, Art Unit 2416

/SAI AUNG/Primary Examiner, Art Unit 2416